COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Coleman


AMERICAN RED CROSS
                                                                MEMORANDUM OPINION*
v.     Record No. 3024-06-4                                         PER CURIAM
                                                                    APRIL 3, 2007
KAUSHLYA VERMA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Richard M. Reed; Semmes, Bowen & Semmes, on brief), for
                 appellant.

                 (Craig A. Brown; Ashcraft & Gerel, LLP, on brief), for appellee.


       American Red Cross (employer) contends the Workers’ Compensation Commission erred

in (1) finding that employer failed to prove that Kaushlya Verma’s current continuing disability

was not causally related to her compensable June 23, 2003 injury by accident; and (2) ruling that

Verma “was entitled to ongoing benefits despite her refusal of medical treatment.”1 We have

reviewed the record and the commission’s opinion and hold that this appeal is without merit.

Accordingly, we affirm the award for the reasons stated by the commission in its final opinion.

See Verma v. American Red Cross, VWC File No. 215-78-45 (Nov. 1, 2006). We dispense with


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         The commission ruled that employer did not properly preserve for review the issue
whether Verma refused medical treatment, noting employer failed to raise this issue before the
deputy commissioner or in any filing previous to its written statement on review. Although
employer argues on appeal it preserved the issue of refused medical treatment and gives reasons
why this issue was properly before the commission on review, employer failed to file a motion
for reconsideration or rehearing in order to present the commission with the argument employer
now makes on appeal. Rule 5A:18 bars our consideration of this issue because employer did not
provide the commission with the opportunity to correct any perceived error. In these
circumstances, we will not consider this argument for the first time on appeal. See Williams v.
Gloucester Sheriff’s Dep’t, 266 Va. 409, 411, 587 S.E.2d 546, 548 (2003).
oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                            -2-